Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
DAVID RODRIGUEZ,                                       )                     No. 08-05-00225-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                 County Court at Law No. 5
)
WENDPASO CORP. D/B/A WENDY’S           )                   of El Paso County, Texas
AND WENDPASO II CORP.,                            )
)         (TC# 2005-1618)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is a joint motion to dismiss the appeal with prejudice pursuant to
Tex.R.App.P. 42.1.  The parties represent in the motion that they have settled the underlying
controversy and have agreed to dismiss the appeal.  Each party has also agreed to bear its own costs. 
Pursuant to Rule 42.1, we grant the joint motion and dismiss the appeal with prejudice.  Costs are
taxed against the party incurring them.

February 23, 2006                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
(Chew, J., not participating)